—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered March 28, 1995, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that his plea *688allocution was insufficient to establish his guilt of assault in the second degree beyond a reasonable doubt because his statement regarding the incident negated the element of intent. The defendant pleaded guilty to assault in the second degree by "recklessly causfing] serious physical injury to another person by means of a deadly weapon or a dangerous instrument” (Penal Law § 120.05 [4]). Intent is not an element of this crime (see, People v Gallagher, 69 NY2d 525, 529). Moreover, the court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, People v Walters, 176 AD2d 277, 277-278; CPL 220.60 [3]).
The defendant’s remaining contention is not preserved for appellate review (see, CPL 470.05 [2]; People v Proctor, 79 NY2d 992). O’Brien, J. P., Ritter, Friedmann and Goldstein, JJ., concur.